Citation Nr: 0614314	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-15 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for atrophy 
and weakness of the muscles of the right hand, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis of the right elbow, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for residuals of a 
fracture of the head of the right radius with partial ulnar 
nerve paresis, currently evaluated as 30 percent disabling, 
to include a separate rating for neurological disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active service from February 1957 to March 
1960.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to a separate rating for partial 
ulnar nerve paresis as a residual of a fracture of the head 
of the right radius is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran is right-handed.  

2.  The veteran's right elbow disability is manifested by 
subjective complaints of pain and weakness, with 
documentation of arthritis on X-rays and objective findings 
of motion from 45 to 135 degrees.  

3.  The competent medical evidence fails to show non-union of 
the ulna or radius, false movement, loss of bone substance, 
marked deformity, the hand fixed in supination or 
hyperpronation, flail false joint or flail joint.  

4.  A separate rating for partial ulnar nerve paresis as a 
residual of a fracture of the head of the right radius is 
warranted subject to further development noted in the remand 
below.  

5.  The veteran's right hand disorder is manifested by slight 
limitation of palmar flexion of the right wrist and 
complaints of weakness, numbness and cramping of the fingers.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
traumatic arthritis of the right elbow have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.59, 4.63, 4.71, 
4.71a, Diagnostic Codes (DCs) 5003, 5010, 5205, 5206, 5207, 
5208 (2005).

2.  The criteria for a disability rating for greater than 30 
percent disabling for residuals of a fracture of the head of 
the right radius with partial ulnar nerve paresis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic Code (DC) 5211, 5212 
(2005).  

3.  The criteria for an initial evaluation in excess of 10 
percent for atrophy and weakness of the muscles of the right 
hand have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.73, Diagnostic Code 5309 (prior to March 7, 2002, 
and 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005). 

It is noted that the veteran is right-handed (self-reported 
in VA examination in August 1960), and his service-connected 
disability affects his right (major) elbow. On the issues 
decided herein, the RO has rated the veteran's right (major) 
elbow disability under DC 5010 at 10 percent for traumatic 
arthritis of the right elbow and orthopedically under DC 5212 
at 30 percent for residuals of a fracture of the head of the 
right radius.  His right hand disorder is rated as 10 percent 
disabling under DC 5309.  His claim that increased ratings 
are warranted is not supported by the record.  

Traumatic Arthritis of the Right Elbow

The regulations note that normal motion of the elbow is from 
0 degrees (arm at side) to 145 degrees.  See 38 C.F.R. §§ 
4.45, 4.71, Plate I (2005).  

The veteran has been assigned a 10 percent evaluation under 
DC 5010 for arthritis of the right elbow, which has been 
confirmed by X-ray evidence.  Specifically, the most recent 
VA examination report dated in October 2004 indicated that 
there were degenerative changes with multiple loose bodies in 
the elbow.  However, as there is no evidence of involvement 
of more than a single joint, a higher evaluation would not be 
available under DCs 5003-5010.  38 C.F.R. Part 4, DC 5003-
5010.  

Next, there is no evidence that the veteran has ankylosis, or 
stiffening or fixation of a joint, of the elbow.  See, Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996).  Specifically, private 
evaluation of July 2002 reported motion of the right elbow to 
be from 30 to 100 degrees, and the most recent VA examination 
showed motion of 45 to 135 degrees, therefore, DC 5205 is not 
for application.  Also motion so documented in the record 
does not support an increased rating for either flexion or 
extension under DC's 5206 or 5207, since flexion is not noted 
to be limited to 90 degrees and extension is not limited to 
75 degrees.  Additionally since flexion is not limited to 100 
degrees with extension limited to 45 degrees, DC 5208 is not 
for application.  38 C.F.R. Part 4, DC's 5205, 5206, 5207.  

Further, the Board has reviewed multiple VA outpatient 
treatment records dated from 1998 to the present, which 
reflect essentially no complaints of or treatment for a right 
elbow disability.  Additionally, on VA examination in October 
2004, the veteran indicated that he was not receiving any 
treatments at the current time.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for an increased evaluation since none of the evidence shows 
that an increased evaluation is warranted.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Residuals of a Fracture of the Head of the Right Radius

In order to assign the next higher rating beyond the 
currently assigned 30 percent for this disability, the 
evidence must show impairment of the ulna in the major 
extremity which produces nonunion in the upper half with 
false movement, with loss of bone substance and marked 
deformity or impairment of the radius in the major extremity 
that produces nonunion in the lower half with false movement, 
with loss of bone substance and marked deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5211, 5112.  Neither the VA 
outpatient treatment records dated beginning in 1998, VA 
examination report in January 2002, the private examination 
dated in July 2002 nor the VA examination report of October 
2004, which included X-rays, show that the veteran has loss 
of bone substance or that there is marked deformity of the 
right upper extremity.  While a private examiner has noted in 
a July 2002 examination that that X-rays showed osseous 
deformities, there is no documentation of loss of bone 
substance and marked deformity.  

As entitlement to a higher rating of 40 percent under 
Diagnostic Codes 5211 and 5212 requires a loss of bone 
substance which is not shown by the evidence of record, the 
Board finds that an increased rating is not warranted under 
Diagnostic Codes 5211 and 5212.  

Next, there is no evidence of a flail joint and no physician 
has ever characterized the veteran's condition as a flail 
false joint.  Therefore, the Board finds no basis for a 
higher rating under DC 5209 or DC 5210.  Finally, DC 5213 
does not apply since the evidence does not show loss of 
supination with the hand fixed in supination or 
hyperpronation.  Motion was reported on VA examinations and 
private examination with no mention of the hand being fixed.  
38 C.F.R. Part 4, DC's 5209, 5210.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
The Board has found that a separate rating for neurological 
findings is warranted and further discussion regarding the 
neurological manifestations is noted in the remand below.  

Atrophy and Weakness of the Muscles of the Right Hand 

Historically, the veteran was assigned a 10 percent 
disability rating for his service-connected disability under 
38 C.F.R. § 4.73, Diagnostic Code 5309 (Muscle Group IX) in a 
February 2002 rating action.  Diagnostic Code 5309 regards 
the intrinsic muscles of the hand.  38 C.F.R. § 4.73.  A note 
to Diagnostic Code 5309 provides that muscle injuries to the 
hand should be rated based on limitation of motion, with a 
minimum rating of 10 percent.  Id. 

The Board notes that, effective August 26, 2002, while this 
appeal was pending, the rating criteria for finger and hand 
disabilities was revised.  See 67 Fed. Reg. 48784-48787 (July 
26, 2002).  38 C.F.R. § 4.71a was amended as follows: the 
name of the "middle finger" was changed to "long finger" in 
the diagnostic codes pertaining to digit ankylosis, 
limitation of motion, and finger amputations.  38 C.F.R. § 
4.71a was amended by removing the tables "MULTIPLE FINGERS: 
UNFAVORABLE ANKYLOSIS," "MULTIPLE FINGERS: FAVORABLE 
ANKYLOSIS," and "ANKYLOSIS OF INDIVIDUAL FINGERS'' and 
adding, in their place new tables regarding motion of the 
fingers and hand.  

The Board finds that the currently assigned ten percent 
rating is appropriate, as the evidence does not reflect that 
there is limitation of motion sufficient to assign a higher 
rating under any potentially applicable Code before or after 
August 26, 2002.  The record reflects that on VA examination 
in January 2002 the veteran complained of weakness in the 
right hand and numbness with cramping of the fingers.  
Examination showed weakness of the right hand muscles, 
atrophy and decreased ulnar sensation.  There is no 
indication of limitation of motion of the hand or fingers.  
Likewise, on VA examination in October 2004, while there is 
triggering of the right ring finger, there is no indication 
of ankylosis or limited motion of the digits of the right 
hand.  Thus DC's 5216-5223, 5224, 5228, would not apply.  
Further the right wrist motion of the right wrist is not 
limited even to a compensable degree, (DC 5215), and the 
wrist is not ankylosed in a favorable position at 20 to 30 
degrees of dorsiflexion, so that a higher rating under DC 
5214 is not warranted.  (See, VA examination of October 2004 
showing dorsiflexion of the wrist to 70 degrees).   

Functional Impairment

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59 for the 
above noted disorders, the Board has also considered whether 
an increased evaluation could be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  In this case, 
the veteran has complained of pain in the right elbow as 
indicated in the VA Joints examination and on private 
examination as noted above.  However, functional loss has 
already been contemplated by the current rating as flexion to 
135 degrees is well in excess of the motion restriction 
required even for the current rating.  In addition, extension 
is to 45 degrees well below the figure necessary for a rating 
justifying increased impairment (75 degrees).  No functional 
impairment has been shown to proximate disability in excess 
of 10 percent now assigned.  This includes consideration of 
the October 2004 VA examiner's statement that pain would 
restrict motion by 10 percent.  The most recent VA 
examination also noted that there would not be any additional 
loss of motion due to weak motions, excess fatiguability or 
incoordination.  Here, the record shows that the veteran has 
some tiring of the right hand with a complaint of occasional 
difficulty opening a door, carrying a package or driving, the 
Board finds that the currently assigned rating adequately 
accommodates the veteran for any functional impairment he 
experiences.  The Board finds that there is insufficient 
evidence of any functional loss, to warrant additional 
compensation for functional impairment other than that 
currently contemplated in the rating assigned.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.40, 4.45 and 4.59; DeLuca, 
supra.  Accordingly, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 do not provide a basis for a higher 
evaluation.  

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here, the veteran was provided proper notice on the issues of 
an increased evaluation initially in September 2001.  That 
letter properly complied with the requirements noted above 
and was timely sent, prior to the February 2002 initial 
denial.  In October 2004, the RO sent another notice letter.  
This letter also met all requirements noted above.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  Notice was provided to the veteran in March 2006.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had a hearing, he 
has been examined and records have been obtained.  He has not 
identified any records which could be pertinent to his claim 
that have not been secured.  There is no indication that 
there are any outstanding records that are pertinent to this 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.  


ORDER

An increased evaluation for traumatic arthritis of the right 
elbow beyond 10 percent is denied.  

An increased rating for residuals of a fracture of the head 
of the right radius with partial ulnar nerve paresis beyond 
30 percent is denied.  

An increased initial evaluation for atrophy and weakness of 
the muscles of the right hand beyond 10 percent is denied.  




REMAND

Separate schedular evaluations are warranted where applicable 
diagnostic codes apply to different manifestations of the 
same disability.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

The veteran was examined by VA in October 2004, in response 
to a Board remand of September 2004.  Among other things, the 
examiner was instructed to indicate if the veteran had 
complete or incomplete paralysis of the right ulnar nerve, 
and if he had incomplete paralysis, the examiner was 
instructed to indicate whether it is best characterized as 
mild, moderate, or severe incomplete paralysis.  While the 
examiner specifically stated that there is incomplete 
paralysis of the ulnar nerve, he did not indicate the degree 
of incomplete paralysis as requested by the Board. The 
failure to do so violates the holding in Stegall v. West, 11 
Vet. App. 268 (1998).  

In addition, the Board finds that in reviewing the 
examination report the examiner has described scars on the 
left elbow which is not service-connected, and the report 
does not clearly differentiate the manifestations directly 
associated with any scars of the right elbow.  In addition 
the size of any scarring of the right elbow is not indicated.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
neurological examination to evaluate his 
residuals of a fracture of the head of 
the right radius with partial ulnar 
paresis.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review is accomplished.  The 
examiner is requested to identify all 
neurological symptoms that are related to 
the veteran's service-connected disorder.  
The examiner is requested to express 
whether there is complete or incomplete 
paralysis of the right ulnar nerve.  If 
incomplete paralysis is indicated, the 
examiner must indicate whether this is 
best characterized as mild, moderate, or 
severe incomplete paralysis, and identify 
the basis for such finding.  The examiner 
should also examine the scar in the 
medial aspect of the right elbow, and 
indicate the size of the scar in square 
inches, whether the scar is superficial, 
poorly nourished, has repeated 
ulceration, is unstable, tender or 
painful on examination, or whether it 
limits the function of any part.  

The appellant is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2005).

2.  Then, after completing any additional 
development deemed warranted, 
readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the RO must furnish the veteran and his 
representative a supplemental statement 
of the case and afford them the 
appropriate time period for response.



Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted. No 
action is required of the veteran unless he is otherwise 
notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


